Exhibit 10.2

URBAN OUTFITTERS

2008 STOCK INCENTIVE PLAN

[PERFORMANCE] [RESTRICTED] STOCK UNIT AGREEMENT

This [Performance] [Restricted] Stock Unit Agreement (the “Agreement”) is dated
as of                      (the “Grant Date”) between Urban Outfitters, Inc., a
Pennsylvania corporation (the “Company”), and
                                         (the “Grantee”). Capitalized terms not
defined herein shall have the meaning given such terms in the Urban Outfitters
2008 Stock Incentive Plan, as amended from time to time (the “Plan”), a copy of
which has been provided to the Grantee.

WITNESSETH

WHEREAS, the Company wishes to award to the Grantee performance-based restricted
stock units ([“PSUs”] [“RSUs”]), as hereinafter provided;

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound
hereunder, agree as follows:

1. Grant. Subject to the terms and conditions of this Agreement and the Plan,
the Company hereby grants to the Grantee an award of                      [PSUs]
[RSUs]. Such number of [PSUs] [RSUs] shall be subject to adjustment as provided
in Section 12 of the Plan. Each [PSU] [RSU] covered by this Agreement represents
the right to receive one share of Common Stock on the applicable Registration
Date (as defined in Paragraph 8), subject to the vesting requirements set forth
in Paragraph 2, and the limit set forth in Paragraph 4. The Grantee shall be
bound by all of the terms, provisions, conditions and limitations of the Plan
(which are incorporated herein by reference) and this Agreement. To the extent
any conflict may exist between any term or provision of this Agreement and any
term or provision of the Plan, the term or provision of the Plan shall control.

2. Vesting.

[CLIFF ALTERNATIVE:

Subject to the limit set forth in Paragraph 4, the Grantee shall vest in all
[PSUs] [RSUs] covered by this Agreement on                      (the “Scheduled
Vesting Date”*) if (a) the Grantee’s Termination of Service does not occur on or
before the Scheduled Vesting Date and (b) the average closing price of one share
of Common Stock for each trading day during the [    -month] period immediately
preceding the Scheduled Vesting Date as reported by the principal exchange on
which Common Stock is traded, is [at least a dollar amount] [[equal to] [in
excess of] the Fair Market Value of a share of Common Stock on the Grant Date]
(such amount to be adjusted in accordance with Section 12 of the Plan as if it
were an option price).

 

* If the Scheduled Vesting Date stated above is not a trading day for the
principal exchange on which Common Stock is traded, the Scheduled Vesting Date
shall be the trading day immediately following the date stated above.]



--------------------------------------------------------------------------------

[INSTALLMENT ALTERNATIVE:

Subject to the limit set forth in Paragraph 4, the Grantee shall vest in [PSUs]
[RSUs] covered by this Agreement as follows:

 

Tranche

  

Number of [PSUs] [RSUs] Vesting

  

Scheduled
Vesting
Date*

  

Conditions Required for Vesting

[No.]

   [    ]% of the number stated in Paragraph 1, [plus [PSUs] [RSUs] credited
under Paragraph 3 (dividend equivalent rights) associated with such %]    [Date]
  

1. Termination of Service does not occur on or before the applicable Vesting
Date; and

 

2.

            a.    [The Fair Market Value of a share of Common Stock on the
Scheduled Vesting Date (or at any later date within [    ] calendar days
immediately following the Scheduled Vesting Date) is [at or above a dollar
amount] [[equal to] [a dollar amount in excess of] the Fair Market Value of a
share of Common Stock on the Grant Date]]***; or             b.    [Average
Closing Price** is [at least a dollar amount] [[equal to] [a dollar amount in
excess of] the Fair Market Value of a share of Common Stock on the Grant
Date]]***

 

* If the Scheduled Vesting Date stated above is not a trading day for the
principal exchange on which Common Stock is traded, the Scheduled Vesting Date
shall be the trading day immediately following the date stated above.

** “Average Closing Price” shall mean the average closing price of one share of
Common Stock for each trading day during the     -month period immediately
preceding the applicable Scheduled Vesting Date, as reported by the principal
exchange on which Common Stock is traded.

*** Such amount or Average Closing Price to be adjusted in accordance with
Section 12 of the Plan as if it were an option price.]

The Grantee [shall] [shall not] vest in the [PSUs] [RSUs] subject to this
Agreement upon a Change in Control.

3. Dividend Equivalent Rights. On each date that the Company pays an ordinary
cash dividend to holders of Common Stock after the Grant Date and prior to a
Registration Date (defined in Paragraph 8), the applicable number of [PSUs]
[RSUs] shall be increased by an amount equal to (i) the applicable number of
[PSUs] [RSUs] on the dividend record date, multiplied by (ii) the dollar amount
of the per share cash dividend, and divided by (iii) the Fair Market Value of a
share of Common Stock on the dividend payment date. [PSUs] [RSUs] credited
pursuant to this Paragraph 3 shall be subject to the same terms and conditions
(including vesting, forfeiture and Registration Date) as the [PSUs] [RSUs] to
which such dividend equivalent rights relate.

4. Limit on Common Stock Registered. [In no event shall the number of shares of
Common Stock registered under Paragraph 8 upon vesting of [PSUs] [RSUs] on the
applicable Vesting Date exceed (A) divided by (B), where (A) is the number of
[PSUs] [RSUs] vesting on such applicable Vesting Date (determined without regard
to this Paragraph 4) times the Fair Market Value of a share of Common Stock on
the Grant Date (such Fair Market Value to be adjusted in accordance with
Section 12 of the Plan as if it were an option price) times [            ], and
(B) is the Fair Market Value of a share of Common Stock on the day before the
applicable Vesting Date.] [Upon vesting, the Grantee shall be entitled to
receive a value equal to the Fair Market Value of a share of Common Stock on the
applicable Vesting Date up to a maximum of $             per share of Common
Stock times the number of [PSUs] [RSUs] that have vested as of the applicable
Vesting Date.]

 

- 2 -



--------------------------------------------------------------------------------

5. Restrictions and Forfeiture. The Grantee may not sell, assign, transfer,
pledge or otherwise encumber or dispose of the [PSUs] [RSUs] covered by this
Agreement, and any attempt to do so shall be void. The [PSUs] [RSUs] covered by
this Agreement shall be forfeited as follows:

(a) [PSUs] [RSUs] shall be forfeited on the Vesting Date applicable to such
[PSUs] [RSUs] if the conditions required for vesting of such [PSUs] [RSUs] are
not met as of such applicable Vesting Date;

(b) On the date of Grantee’s Termination of Service (for any reason) if such
Termination occurs on or before the applicable Vesting Date.

(c) Any [PSUs] [RSUs] that would have otherwise become vested under Paragraph 2
on an applicable Vesting Date but which exceed the limit set forth in Paragraph
4 with respect to such applicable Vesting Date shall be forfeited as of such
applicable Vesting Date.

6. Rights as Shareholder. The Grantee shall have no rights as a shareholder with
respect to [PSUs] [RSUs] covered by this Agreement unless and until shares of
Common Stock are registered pursuant to Paragraph 8.

7. Withholding of Taxes. The obligation to register shares of Common Stock on
the Registration Date shall be subject to the Grantee satisfying applicable
federal, state and local tax withholding requirements. The Grantee, subject to
such withholding rules as shall be adopted by the Committee, may elect to have
Common Stock otherwise deliverable under this Agreement withheld to satisfy the
minimum federal, state and local tax withholding requirements.

8. Registration of Shares. [For each [PSU] [RSU] that becomes vested under
Paragraph 2 on the applicable Vesting Date, one share of Common Stock shall be
registered in the Grantee’s name. Such registration shall be made on a date in
the same calendar year as such applicable Vesting Date (the “Registration
Date”), as soon as reasonably practicable following such applicable Vesting
Date. Any fractional [PSU] [RSU] becoming vested under Paragraph 2 shall be
payable in cash on the applicable Registration Date.] [Subject to the maximum
limitation described in Paragraph 2, the [PSUs] [RSUs] covered by this Agreement
shall be settled in cash or in shares of Common Stock as soon as reasonably
practicable following the applicable Vesting Date, and in each case not later
than the later of the last day of the calendar year in which such applicable
Vesting Date occurs, or the 15th day of the third calendar month following such
applicable Vesting Date. To the extent that the [PSUs] [RSUs] under this
Agreement are settled in shares of Common Stock, the Registration Date of such
shares shall occur on or before the time limits described in the preceding
sentence. In no event shall the Grantee be permitted, directly or indirectly, to
designate the Registration Date.]

9. Employment of Grantee. Nothing in this Agreement shall be construed as
constituting an agreement or understanding of any kind or nature that the
Company or a Related Corporation shall continue to employ the Grantee, nor shall
this Agreement affect in any way the right of the Company or a Related
Corporation to terminate the employment of the Grantee at any time.

10. [Clawback or Recoupment Policy. This [PSU] [RSU], Common Stock delivered
pursuant to this [PSU] [RSU], and any gains or profits on the sale of such
Common Stock shall be subject to any “clawback” or recoupment policy adopted by
the Company.]

11. No Section 83(b) Election. The Grantee may not make an election under
section 83(b) of the Internal Revenue Code of 1986, as amended, with respect to
[PSUs] [RSUs].

 

- 3 -



--------------------------------------------------------------------------------

12. Governing Law. This Agreement shall be governed by Pennsylvania law (without
reference to principles of conflicts of laws), to the extent not governed by
Federal law.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
a duly authorized officer, and the Grantee has hereunto set his hand.

 

GRANTEE     URBAN OUTFITTERS, INC.

 

    By:  

 

Grantee’s Signature      

 

   

 

Date     Date

 

- 4 -